SuPREME Count
OF
NEVADA

(0) 17a ED

IN THE SUPREME COURT OF THE STATE OF NEVADA

SIGAL CHATTAH, No. 85298
Petitioner,

vs.
THE FIRST JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,

 

IN AND FOR THE COUNTY OF rh

CARSON CITY; AND THE F L. E bi

HONORABLE JAMES E. WILSON, 12 2022

DISTRICT JUDGE, SEP

Respondents, ELIZABETH A. BROWN,
and B

EPUTY CLERK

BARBARA K. CEGAVSKE, IN HER
CAPACITY AS NEVADA SECRETARY
OF STATE; AND JOHN T. KENNEDY,
AN INDIVIDUAL,

Real Parties in Interest.

 

ORDER DENYING PETITION

This original petition for a writ of mandamus or prohibition
challenges a district court order denying an application for a temporary
restraining order and motion for preliminary injunction in an action
challenging a candidate’s qualifications for the Office of Attorney General.
Petitioner requests relief by September 15, 2022.

The writs that petitioner seeks generally are not available when
the petitioner has a plain, speedy, and adequate remedy at law. NRS 34.170
(mandamus); NRS 34.330 (prohibition); Walker v. Second Judicial Dist.
Court, 136 Nev. 678, 679-80, 476 P.3d 1194, 1196 (2020) (discussing
adequate remedies that preclude writ relief in the context of resolving a

petition for a writ of mandamus). Here, petitioner has another remedy at

22-2384

 

 

 
SupREME Court
OF
Nevaoa

{O) VITA iia

law. The order she challenges was immediately appealable under NRAP
3A(b)(3) because it “refus[es] to grant an injunction.” Thus, the
circumstances here are unlike other cases where this court has entertained
a writ petition even though another remedy was available. See, e.g., DR.
Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 P.3d
731, 736 (2007) (explaining that “[w]hether a future appeal is sufficiently
adequate and speedy necessarily turns on the underlying proceedings’
status, the types of issues raised in the writ petition, and whether a future
appeal will permit this court to meaningfully review the issues presented”
and concluding that “an eventual appeal” many years later would be
“neither a speedy nor adequate remedy” when the issue involved pre-
litigation notice of construction defects meant to prevent litigation
altogether and the case had already been pending in district court for more
than two years); Falcke v. Douglas County, 116 Nev. 588, 586-87, 3 P.3d
661, 662-63 (2000) (recognizing that petitioner could have sought relief
through declaratory relief action but concluding that the case presented
urgent and important issues of law that should be addressed via a writ
petition to avoid further delay). And petitioner has filed a notice of appeal
from the district court’s order, which has been docketed in this court as
Chattah v. Cegavske, No. 85302. She can request an expedited briefing
schedule in that appeal to the extent one is warranted. See NRAP 2 “On
the court’s own or a party’s motion, the court may—to expedite its decision
or for other good cause—suspend any provision of these Rules in a

particular case and order proceedings as the court directs ... .”).

 

 

 
Supreme Court
OF
Nevaoa

10) 937A ae

we

cc:

Because petitioner has a speedy and adequate remedy at law,

ORDER the petition DENIED.

 
   

  

a , CJ.
arraguirre
/ Ao. Late, i.

 

Hardesty

 

Stiglich

(ahi
Cadish
3 Lyer) J

 

Silver

Prokoriie sa

Pickering

 
 

 

Herndon

Hon. James E. Wilson, District Judge

Joey Gilbert Law

Attorney General/Las Vegas

Gallian Welker & Beckstrom, LC/Las Vegas
Carson City Clerk